Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Optical Cable Corporation: We consent to the use of our report dated December 19, 2014, with respect to the consolidated balance sheets of Optical Cable Corporation and subsidiaries as of October 31, 2014 and 2013, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended October 31, 2014, incorporated by reference herein. /s/ KPMG LLP Roanoke, Virginia
